               Case 1:19-cv-00379-PLM-RSK ECF No. 38 filed 05/13/19 PageID.407 Page 1 of 5
                                                                                                          CLOSED
                                          U.S. District Court
                                  District of Delaware (Wilmington)
                           CIVIL DOCKET FOR CASE #: 1:18−cv−01924−MN

Henry v. Wolverine World Wide, Inc. et al                          Date Filed: 12/04/2018
Assigned to: Judge Maryellen Noreika                               Date Terminated: 05/13/2019
Cause: 28:1332 Diversity−Personal Injury                           Jury Demand: Plaintiff
                                                                   Nature of Suit: 360 P.I.: Other
                                                                   Jurisdiction: Diversity
Plaintiff
Susan Henry                                         represented by R. Joseph Hrubiec
for herself and on behalf of all others similarly                  Napoli Shkolnik, LLC
situated                                                           919 North Market Street, Suite 1801
                                                                   Wilmington, De 19801
                                                                   302−330−8025
                                                                   Fax: 302−295−4801
                                                                   Email: rhrubiec@napolilaw.com
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED


V.
Defendant
Wolverine World Wide, Inc.                          represented by John Anderson Sensing
a Delaware Corporation                                             Potter Anderson & Corroon, LLP
                                                                   1313 N. Market St., Hercules Plaza, 6th Flr.
                                                                   P.O. Box 951
                                                                   Wilmington, DE 19899−0951
                                                                   302−984−6093
                                                                   Fax: 302−778−6093
                                                                   Email: jsensing@potteranderson.com
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                   Jesse Leon Noa
                                                                   Potter Anderson & Corroon, LLP
                                                                   1313 N. Market St., Hercules Plaza, 6th Flr.
                                                                   P.O. Box 951
                                                                   Wilmington, DE 19899−0951
                                                                   302−984−6146
                                                                   Email: jnoa@potteranderson.com
                                                                   ATTORNEY TO BE NOTICED

Defendant
Waste Management, Inc.
a Delaware Corporation
TERMINATED: 02/13/2019

Defendant
              Case 1:19-cv-00379-PLM-RSK ECF No. 38 filed 05/13/19 PageID.408 Page 2 of 5
3M Company                                              represented by Kelly E. Farnan
a Delaware Corporation                                                 Richards, Layton & Finger, PA
formerly known as                                                      One Rodney Square
Minnesota Mining and Manufacturing Co.                                 Suite 600
                                                                       920 N. King Street
                                                                       Wilmington, DE 19801
                                                                       (302) 651−7705
                                                                       Email: farnan@rlf.com
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

Defendant
Waste Management of Michigan, Inc.                      represented by Brian Tome
                                                                       Reilly, Janiczek, McDevitt, Henrich & Cholden,
                                                                       P.C.
                                                                       Delle Donne Corporate Center
                                                                       1013 Centre Road, Suite 210
                                                                       Wilmington, DE 19805
                                                                       302−777−1700
                                                                       Fax: 302−777−1705
                                                                       Email: BTome@RMH−law.com
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED


 Date Filed      #   Docket Text

 12/04/2018     Ï1   CLASS COMPLAINT WITH INDIVIDUAL CLAIMS − filed with Jury Demand against 3M
                     Company, Waste Management, Inc., Wolverine World Wide, Inc. − Magistrate Consent Notice to
                     Pltf. ( Filing fee $ 400, receipt number 0311−2517571.) − filed by Susan Henry. (Attachments: # 1
                     Civil Cover Sheet)(rwc) (Entered: 12/06/2018)

 12/04/2018     Ï2   Notice, Consent and Referral forms re: U.S. Magistrate Judge jurisdiction. (rwc) (Entered:
                     12/06/2018)

 12/06/2018      Ï   No Summons Issued. (rwc) (Entered: 12/06/2018)

 12/06/2018      Ï   Summons Issued with Magistrate Consent Notice attached as to 3M Company on 12/6/2018; Waste
                     Management, Inc. on 12/6/2018; Wolverine World Wide, Inc. on 12/6/2018. (ddp) (Entered:
                     12/06/2018)

 12/10/2018     Ï3   AFFIDAVIT of Service for Summons and Complaint served on Wolverine World Wide, Inc. on
                     12/10/2018, filed by Susan Henry. (Hrubiec, R.) (Entered: 12/10/2018)

 12/12/2018      Ï   Case Assigned to Judge Maryellen Noreika. Please include the initials of the Judge (MN) after the
                     case number on all documents filed. (rjb) (Entered: 12/12/2018)

 12/12/2018     Ï4   AFFIDAVIT of Service for Summons and Complaint served on The 3M Company on 12/10/18,
                     filed by Susan Henry. (Hrubiec, R.) (Entered: 12/12/2018)

 12/12/2018     Ï5   AFFIDAVIT of Service for Summons and Complaint served on Waste Management, Inc., filed by
                     Susan Henry. (Hrubiec, R.) (Entered: 12/12/2018)

 12/13/2018      Ï   Set/Reset Answer Deadlines: 3M Company answer due 1/2/2019; Waste Management, Inc. answer
                     due 1/2/2019; Wolverine World Wide, Inc. answer due 1/2/2019. (dlw) (Entered: 12/13/2018)
             Case 1:19-cv-00379-PLM-RSK ECF No. 38 filed 05/13/19 PageID.409 Page 3 of 5
12/21/2018      Ï    Summons Reissued with Magistrate Consent Notice attached as to 3M Company. (ddp) (Entered:
                     12/21/2018)

12/21/2018     Ï6    Unopposed MOTION for Extension of Time to File Answer − filed by 3M Company.
                     (Attachments: # 1 Text of Proposed Order)(Farnan, Kelly) Modified on 12/21/2018 (dlw). (Entered:
                     12/21/2018)

12/21/2018      Ï    SO ORDERED re 6 Unopposed MOTION for Extension of Time to File Answer(Set/Reset Answer
                     Deadlines: 3M Company answer due 2/14/2019; Waste Management, Inc. answer due 2/14/2019;
                     Wolverine World Wide, Inc. answer due 2/14/2019). ORDERED by Judge Maryellen Noreika on
                     12/21/2018. (dlw) (Entered: 12/21/2018)

12/27/2018     Ï7    AFFIDAVIT of Service for Summons and Complaint served on The 3M Company on 12/24/2018,
                     filed by Susan Henry. (Attachments: # 1 Exhibit A (Certified Mail Return Receipt))(Hrubiec, R.)
                     (Entered: 12/27/2018)

02/12/2019     Ï8    STIPULATION TO EXTEND TIME to move, answer or otherwise respond to the Complaint to
                     March 7, 2019 − filed by 3M Company. (Farnan, Kelly) (Entered: 02/12/2019)

02/12/2019     Ï9    STIPULATION of Dismissaland Leave to Amend Plaintiff's Complaint by Waste Management,
                     Inc. (Attachments: # 1 Proposed Order)(Griffin, Caitlin) Modified on 2/13/2019 (dlw). (Entered:
                     02/12/2019)

02/13/2019      Ï    SO ORDERED re 8 STIPULATION TO EXTEND TIME to move, answer or otherwise respond to
                     the Complaint to March 7, 2019 (Set/Reset Answer Deadlines: 3M Company answer due 3/7/2019;
                     Wolverine World Wide, Inc. answer due 3/7/2019). ORDERED by Judge Maryellen Noreika on
                     2/13/2019. (dlw) (Entered: 02/13/2019)

02/13/2019    Ï 10   SO ORDERED re 9 Stipulation of Dismissal and Leave to File Amended Complaint. Party Waste
                     Management, Inc. (a Delaware Corporation) terminated. Plaintiff is granted leave of 15 days from
                     2/13/2019 in which to file an amended complaint. Waste Management of Michigan, Inc.'s response
                     to the Amended Complaint shall be filed within 20 days after receipt of same. Signed by Judge
                     Maryellen Noreika on 2/13/2019. (dlw) (Entered: 02/13/2019)

03/04/2019    Ï 11   First AMENDED COMPLAINT against All Defendants − filed by Susan Henry.(Hrubiec, R.)
                     (Entered: 03/04/2019)

03/08/2019    Ï 12   STIPULATION TO EXTEND TIME to move, answer, or otherwise respond to the First Amended
                     Complaint to March 25, 2019 − filed by Wolverine World Wide, Inc. (Sensing, John) Modified on
                     3/11/2019 (dlw). (Entered: 03/08/2019)

03/11/2019      Ï    SO ORDERED re 12 STIPULATION TO EXTEND TIME to move, answer, or otherwise respond
                     to the First Amended Complaint to March 25, 2019 (Set/Reset Answer Deadlines: 3M Company
                     answer due 3/25/2019; Wolverine World Wide, Inc. answer due 3/25/2019). ORDERED by Judge
                     Maryellen Noreika on 3/11/2019. (dlw) (Entered: 03/11/2019)

03/25/2019    Ï 13   NOTICE of Appearance by Jesse Leon Noa on behalf of Wolverine World Wide, Inc. (Noa, Jesse)
                     (Entered: 03/25/2019)

03/25/2019    Ï 14   MOTION for Pro Hac Vice Appearance of Attorney James D. Herschlein − filed by Wolverine
                     World Wide, Inc.. (Sensing, John) (Entered: 03/25/2019)

03/25/2019    Ï 15   MOTION to Dismiss for Failure to State a Claim − filed by Wolverine World Wide, Inc..
                     (Attachments: # 1 Text of Proposed Order Proposed Order)(Sensing, John) (Entered: 03/25/2019)

03/25/2019    Ï 16   OPENING BRIEF in Support re 15 MOTION to Dismiss for Failure to State a Claim filed by
                     Wolverine World Wide, Inc..Answering Brief/Response due date per Local Rules is 4/8/2019.
                     (Sensing, John) (Main Document 16 replaced on 3/26/2019) (dlw). (Entered: 03/25/2019)
             Case 1:19-cv-00379-PLM-RSK ECF No. 38 filed 05/13/19 PageID.410 Page 4 of 5
03/25/2019    Ï 17   NOTICE of Appearance by Brian Tome on behalf of Waste Management of Michigan, Inc. (Tome,
                     Brian) (Entered: 03/25/2019)

03/25/2019    Ï 18   MOTION to Dismiss Based upon Failure to State a Claim − filed by Waste Management of
                     Michigan, Inc.. (Tome, Brian) (Entered: 03/25/2019)

03/25/2019    Ï 19   OPENING BRIEF in Support re 18 MOTION to Dismiss Based upon Failure to State a Claim filed
                     by Waste Management of Michigan, Inc..Answering Brief/Response due date per Local Rules is
                     4/8/2019. (Tome, Brian) (Entered: 03/25/2019)

03/25/2019    Ï 20   MOTION to Dismiss for Failure to State a Claim and/or for failure to plead fraud with particularity
                     − filed by 3M Company. (Attachments: # 1 Text of Proposed Order)(Farnan, Kelly) Modified on
                     3/26/2019 (dlw). (Entered: 03/25/2019)

03/25/2019    Ï 21   OPENING BRIEF in Support re 20 MOTION to Dismiss for Failure to State a Claim and/or for
                     failure to plead fraud with particularity filed by 3M Company.Answering Brief/Response due date
                     per Local Rules is 4/8/2019. (Farnan, Kelly) (Entered: 03/25/2019)

03/25/2019    Ï 22   Disclosure Statement pursuant to Rule 7.1: No Parents or Affiliates Listed filed by 3M Company.
                     (Farnan, Kelly) (Entered: 03/25/2019)

03/25/2019    Ï 23   PROPOSED ORDER // Waste Management of Michigan, Inc.'s Proposed Order for its Motion to
                     Dismiss by Waste Management of Michigan, Inc. (Tome, Brian) Modified on 3/26/2019 (dlw).
                     (Entered: 03/25/2019)

03/25/2019    Ï 24   ANSWER to Amended Complaint, re: 11 Amended Complaint with Jury Trial of Twelve
                     Demanded by Waste Management of Michigan, Inc..(Tome, Brian) (Entered: 03/25/2019)

03/26/2019      Ï    SO ORDERED re 14 MOTION for Pro Hac Vice Appearance of Attorney James D. Herschlein
                     filed by Wolverine World Wide, Inc. ORDERED by Judge Maryellen Noreika on 3/26/2019. (dlw)
                     (Entered: 03/26/2019)

03/26/2019      Ï    CORRECTING ENTRY: D.I. 16 has been replaced on the docket with a version of the brief that
                     complies with Local Rule 5.1.1(a). The footnotes have been updated to 12 point type. (dlw)
                     (Entered: 03/26/2019)

03/27/2019    Ï 25   MOTION for Pro Hac Vice Appearance of Attorney Holli Pryor−Baze − filed by Waste
                     Management of Michigan, Inc.. (Attachments: # 1 Affidavit)(Tome, Brian) (Entered: 03/27/2019)

03/27/2019    Ï 26   MOTION for Pro Hac Vice Appearance of Attorney Jim Wetwiska − filed by Waste Management
                     of Michigan, Inc.. (Attachments: # 1 Affidavit)(Tome, Brian) (Entered: 03/27/2019)

03/27/2019    Ï 27   MOTION for Pro Hac Vice Appearance of Attorney Michael Darling − filed by Waste Management
                     of Michigan, Inc.. (Attachments: # 1 Affidavit)(Tome, Brian) (Entered: 03/27/2019)

04/02/2019    Ï 28   Disclosure Statement pursuant to Rule 7.1: No Parents or Affiliates Listed filed by Wolverine
                     World Wide, Inc.. (Noa, Jesse) (Entered: 04/02/2019)

04/04/2019      Ï    SO ORDERED re 27 MOTION for Pro Hac Vice Appearance of Attorney Michael Darling, 25
                     MOTION for Pro Hac Vice Appearance of Attorney Holli Pryor−Baze, 26 MOTION for Pro Hac
                     Vice Appearance of Attorney Jim Wetwiska filed by Waste Management of Michigan, Inc.
                     ORDERED by Judge Maryellen Noreika on 4/4/2019. (dlw) (Entered: 04/04/2019)

04/04/2019    Ï 29   First Disclosure Statement pursuant to Rule 7.1: identifying Corporate Parent Waste Management,
                     Inc., Corporate Parent Waste Management Holdings, Inc. for Waste Management of Michigan, Inc.
                     filed by Waste Management of Michigan, Inc.. (Tome, Brian) (Entered: 04/04/2019)

04/05/2019    Ï 30
             Case 1:19-cv-00379-PLM-RSK ECF No. 38 filed 05/13/19 PageID.411 Page 5 of 5
                     Joint STIPULATION TO EXTEND TIME Plaintiffs' Answering Brief and Defendants' Reply Brief
                     to April 22, 2019 and May 20, 2019, respectively − filed by Susan Henry. (Hrubiec, R.) (Entered:
                     04/05/2019)

04/05/2019      Ï    SO ORDERED re 30 Joint STIPULATION TO EXTEND TIME for Plaintiffs' Answering Brief and
                     Defendants' Reply Brief to April 22, 2019 and May 20, 2019, respectively (Set Briefing Schedule:
                     re 20 MOTION to Dismiss for Failure to State a Claim and/or for failure to plead fraud with
                     particularity, 18 MOTION to Dismiss Based upon Failure to State a Claim, 15 MOTION to Dismiss
                     for Failure to State a Claim − Answering Brief due 4/22/2019, Reply Brief due 5/20/2019).
                     ORDERED by Judge Maryellen Noreika on 4/5/2019. (dlw) (Entered: 04/05/2019)

04/18/2019    Ï 31   MOTION to Transfer Case to United States District Court for the Western District of Michigan −
                     filed by Wolverine World Wide, Inc.. (Attachments: # 1 Text of Proposed Order, # 2 Local Rule
                     7.1.1 Averment of Counsel)(Sensing, John) (Entered: 04/18/2019)

04/18/2019    Ï 32   OPENING BRIEF in Support re 31 MOTION to Transfer Case to United States District Court for
                     the Western District of Michigan filed by Wolverine World Wide, Inc..Answering Brief/Response
                     due date per Local Rules is 5/2/2019. (Sensing, John) (Entered: 04/18/2019)

04/18/2019    Ï 33   DECLARATION of Janet Ramsey re 32 Opening Brief in Support by Wolverine World Wide, Inc.
                     (Sensing, John) Modified on 4/22/2019 (dlw). (Entered: 04/18/2019)

04/22/2019    Ï 34   ANSWERING BRIEF in Opposition re 20 MOTION to Dismiss for Failure to State a Claim and/or
                     for failure to plead fraud with particularit filed by Susan Henry.Reply Brief due date per Stipulation
                     is 5/20/2019. (Hrubiec, R.) Modified on 4/22/2019 (dlw). (Entered: 04/22/2019)

04/22/2019    Ï 35   ANSWERING BRIEF in Opposition re 18 MOTION to Dismiss Based upon Failure to State a
                     Claim filed by Susan Henry.Reply Brief due date per Stipulation is 5/20/2019. (Hrubiec, R.)
                     Modified on 4/22/2019 (dlw). (Main Document 35 replaced on 4/22/2019) (dlw). (Entered:
                     04/22/2019)

04/22/2019    Ï 36   ANSWERING BRIEF in Opposition re 15 MOTION to Dismiss for Failure to State a Claim filed
                     by Susan Henry.Reply Brief due date per Stipulation is 5/20/2019. (Hrubiec, R.) Modified on
                     4/22/2019 (dlw). (Entered: 04/22/2019)

04/22/2019      Ï    CORRECTING ENTRY: D.I. 35 has been replaced on the docket with a version of the brief that
                     complies with Local Rule 5.1.1(a). The footnote now appears in 12 point type. (dlw) (Entered:
                     04/22/2019)

05/13/2019    Ï 37   STIPULATION and Order to Transfer Venue by 3M Company. (Farnan, Kelly) (Entered:
                     05/13/2019)

05/13/2019      Ï    SO ORDERED re 37 Stipulation to Transfer Venue. ORDERED by Judge Maryellen Noreika on
                     5/13/2019. (dlw) (Entered: 05/13/2019)

05/13/2019      Ï    Case electronically transferred to the Western District of Michigan. (dlw) (Entered: 05/13/2019)
